Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar 1, 2021 has been entered.


Updated ADS and Substitute Inventor Statement
Since this application is being examined under the first inventor to file provisions of the AIA , these issues related to the updated ADS and Substitute Inventor Statement are not reviewed by the Examiner.  The Office of Patent Application Processing (OPAP) is responsible for reviewing these matters in AIA  applications.  Applicant is advised if there should be any further issue with the update ADS or Substitute Inventor Statement, the Office of Patent Application Processing (OPAP) would likely contact the Applicant with regards to such matters (rather than from the Examiner).



Allowable Subject Matter
Claims 3-16, 33-62, and 64-68 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 58, the claimed rendering an initial virtual three-dimensional image from the virtual model, the virtual three-dimensional image being representative of an anatomical view of the patient from an initial perspective at the particular location inside the patient such that the anatomical views of the initial perspective at the particular location can be changed by changing to different directions of view of the user; receiving an input to move the particular location to an arbitrary new location within the patient and rendering an updated virtual three-dimensional image from the virtual model, the updated virtual three-dimensional image being representative of an anatomical view from an updated perspective at the new location inside the patient, wherein the updated perspective is determined by data indicative of the user’s current direction of view at the new location; and capturing video data of anatomical features of the patient during execution of the method for use in rendering the virtual three-dimensional image, wherein the anatomical views of the updated perspective at the new location can be changed by changing to different directions of view of the user, wherein the rendered virtual images are continuously provided to a virtual headset display for display to the user.  



As per independent claim 64, the claimed rendering a virtual three-dimensional image from the virtual model, the virtual three-dimensional image being representative of an anatomical view of the patient from the perspective at the location inside the patient, wherein the perspective is determined by data indicative of the user’s current direction of view, wherein the anatomical views of the initial perspective at the particular location can be changed by changing to different directions of view of the user; receiving position data indicative of a change in the direction of view of the user; rendering an updated virtual three-dimensional image from the virtual model, the updated virtual three-dimensional image being representative of an anatomical view from the location inside the patient, wherein the updated perspective is determined by the data indicative of the change in the direction of view and then integrating, into the virtual model in real-time, at least one avatar representative of the user’s current relative position in the virtual model; and integrating, into the virtual model a marker that is configured to perform an action responsive to determining that at least one of the at least one avatar is within a predefine proximity of the marker, wherein the rendered virtual images are continuously provided to a virtual headset display for display to the user.

As per independent claim 68, the claimed rendering an initial virtual three-dimensional image from the virtual model, the virtual three-dimensional image being representative of an anatomical view of the patient from an initial perspective at the particular location inside the patient, wherein the perspective is determined by data indicative of the user’s current direction of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612